ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g)and Rule 1:20-11, recommending that FRANCIS R. MONAHAN, JR., of JERSEY CITY, who was admitted to the bar of this State in 1990, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that FRANCIS R. MONAHAN, JR., is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FRANCIS R. MONA-HAN, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that FRANCIS R. MONAHAN, JR., be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.